DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/522,574 for a LIQUID-MECHANICAL ISOLATOR, filed on 7/25/2019.  This correspondence is in response to applicant's reply filed on 11/23/2021.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuel et al. (U.S. Pat. 2014/0353098).
Regarding claim 1, Manuel teaches a shock and vibration isolator, comprising: a fluid spring  assembly; and a mechanical spring assembly; wherein the fluid spring assembly and mechanical spring assembly are arranged in series; and the mechanical spring assembly includes a first spring (98) and a second spring (102) that are coaxial with one another and functionally arranged in parallel.


[AltContent: textbox (second compartment)]
    PNG
    media_image1.png
    761
    198
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (fluid assembly)]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (mechanical spring assembly)][AltContent: arrow]









[AltContent: textbox (first compartment)][AltContent: arrow]








Regarding claim 3, Manuel teaches the isolator of claim 1, wherein each of the first spring and the second spring of the mechanical spring assembly are compression coil springs having a longitudinal axis, and the first spring and second spring are arranged so that the longitudinal axes of the first spring and the second spring are coincident.
Regarding claim 4, Manuel teaches the isolator of claim 1, wherein the fluid spring assembly includes a fluid-filled bore (110) and a piston (22) slidably mounted within the bore, such that the piston divides the bore into a first compartment and a second compartment such that a compression of the fluid spring assembly moves the piston within the bore and compresses the fluid in the second compartment of the bore.
Regarding claim 5, Manuel teaches the isolator of claim 4, compressive force applied to the isolator is applied along a single compression vector (along a longitudinal axis); each of the first spring and the second spring are compression coil springs; and the isolator is configured so that the piston of the fluid spring assembly and the coils of each of the first and second springs are aligned with the single compression vector.
Regarding claim 6, Manuel teaches the isolator of claim 4, wherein the isolator is configured so that during compression of the isolator a compression limit of the fluid spring assembly is reached before a compression limit of the mechanical spring assembly is reached (inherent).
Regarding claim 7, Manuel teaches the isolator of claim 1, the isolator has a longitudinal axis, and the isolator is oriented so that the longitudinal axis is substantially vertical, the fluid spring assembly is disposed at a lower end of the isolator, and compressive force applied to the isolator is applied upwardly to the fluid spring assembly (depending on the orientation of the isolator).
.
Allowable Subject Matter
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         
February 24, 2022